Judgment insofar as appealed from unanimously reversed ón the law and facts and a new trial granted, with costs to abide the event. Memorandum: Plaintiff fell while descending some steps of a building owned by defendant, sustaining serious injuries. Upon all the evidence, the jury was entitled to conclude that defendant had knowledge or notice of the existence of certain pigeon droppings on the top step. However, the finding of the jury, implicit in its verdict that plaintiff was caused to fall because of the presence of these droppings is against the weight of the credible evidence. We have examined defendant’s remaining contentions and find them lacking in merit. (Appeal from certain parts of judgment of Onondaga Trial Term in negligence action.) Present — ■ Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Moule, JJ.